Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 23, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  153435                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellant,                                                                            Joan L. Larsen,
                                                                                                                      Justices
  v                                                                 SC: 153435
                                                                    COA: 321243
                                                                    St. Clair CC: 13-001935-FH
  THOMAS JOSEPH AGAR,
             Defendant-Appellee.
  _____________________________________/

          On order of the Court, the application for leave to appeal the March 22, 2016
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE Part III of the Court of Appeals judgment
  entitled “DENIAL OF DUE PROCESS.” People v Riley, 465 Mich. 442, 447 (2001). We
  also REVERSE in part the judgment of the Court of Appeals to the extent that the Court
  of Appeals vacated the defendant’s convictions and ordered a new trial. We do not
  disturb the Court of Appeals determination that “[i]t was an abuse of discretion to deny
  the defendant access to an expert witness” under MCL 775.15. However, the error in
  denying funds may not have prejudiced the defendant, and, at this point in the
  proceedings, it would be premature to vacate the defendant’s convictions before the
  results of independent forensic analysis are known. We REMAND this case to the St.
  Clair Circuit Court for further proceedings not inconsistent with this order.

          Within 56 days of the date of this order, the trial court shall provide funds
  sufficient to permit the defendant to obtain his own expert on computer forensic analysis.
  Within 56 days of the provision of such funds, the defendant shall file a statement in the
  trial court indicating whether he will seek further relief under either MCL 775.15, the
  Due Process Clause of the US Constitution, or both based on the expert’s evaluation and,
  if so, shall attach an offer of proof indicating how the expert’s testimony would be
  material and favorable to the defense. The trial court may extend the time for filing this
  statement on good cause shown. Within 56 days of the filing of the statement, the trial
  court shall address in writing whether the absence of a defense expert sufficiently
  prejudiced the defendant such that a new trial is warranted.

        We do not retain jurisdiction.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 23, 2016
           a1116
                                                                               Clerk